      Case 9:20-cr-00032-DWM Document 109 Filed 04/16/21 Page 1 of 2



TIMOTHY J. RACICOT
RYAN G. WELDON
Assistant U.S. Attorneys
U.S. Attorney’s Office
P.O. Box 8329
Missoula, MT 59807
105 E. Pine, 2d Floor
Missoula, MT 59802
Phone:      (406) 542-8851
FAX:        (406) 542-1476
Email:      tim.racicot2@usdoj.gov
            ryan.weldon@usdoj.gov

S. DEREK SHUGERT
Trial Attorney
Counterintelligence and Export Control Section
National Security Division
U.S. Department of Justice
Phone:      (202) 305-1629
FAX:        (202) 532-4251
Email:      shawn.shugert@usdoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                       MISSOULA DIVISION

 UNITED STATES OF AMERICA,               CR 20-32-M-DWM

             Plaintiff,                  NOTICE OF FILING OF CIPA
                                         § 6(a) REPLY
       vs.

 MATTHEW ANTHONY
 MARSHALL,

             Defendant.

                                     1
       Case 9:20-cr-00032-DWM Document 109 Filed 04/16/21 Page 2 of 2



      Notice is hereby given to the Court and opposing counsel that the United

States filed its CIPA § 6(a) reply with the CISO today, April 16, 2021.

      Respectfully submitted this 16th day of April, 2021.

                                      LEIF M. JOHNSON
                                      Acting United States Attorney


                                      /s/ Timothy J. Racicot
                                      Assistant U.S. Attorney
                                      Attorney for Plaintiff


                                      /s/ Ryan G. Weldon
                                      Assistant U.S. Attorney
                                      Attorney for Plaintiff


                                      /s/ S. Derek Shugert
                                      Trial Attorney
                                      Attorney for Plaintiff




                                         2
